Case 1:21-cr-00151-CKK Document 6 Filed 02/24/21 Page 1 of 5

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Holding a Criminal Term

Grand Jury Sworn in on January 8, 2021

UNITED STATES OF AMERICA
Vv.
BARTON SHIVELY,

Defendant.

CRIMINAL NO.
MAGISTRATE NO. 21-MJ-106

VIOLATIONS:

18 U.S.C. § 231(a)G)

(Civil Disorder)

18 U.S.C. § 111(a)()

(Assaulting, Resisting, or Impeding ~
Certain Officers)

18 U.S.C. § 1752(a)(1)

(Entering and Remaining in a Restricted
Building or Grounds)

18 U.S.C. § 1752(a)(2)

(Disorderly and Disruptive Conduct in a
Restricted Building or Grounds) .

18 U.S.C. § 1752(a)G)

(Impeding Ingress and Egress in a
Restricted Building or Grounds)

18 U.S.C. § 1752(a)(4)

(Engaging in Physical Violence in a
Restricted Building or Grounds)

40 U.S.C. § 5104(e)(2)(@D)

(Disorderly Conduct in a Capitol Building)
40 U.S.C. § 5104(e)(2)(E)
(impeding Passage Through the Capitol
Grounds or Buildings)

40 U.S.C. § 5104(e)(2)(F)

(Act of Physical Violence in the Capitol
Grounds or Buildings)

INDICTMENT

The Grand Jury charges that:
Case 1:21-cr-00151-CKK Document6 Filed 02/24/21 Page 2 of 5

COUNT ONE
On or about January 6, 2021, within the District of Columbia, BARTON SHIVELY,
committed and attempted to commit an act to obstruct, impede, and interfere with a law
enforcement officer, that is, an officer from the United States Capitol Police/Metropolitan Police
Department, lawfully engaged in the lawful performance of his official duties incident to and
during the commission of a civil disorder, and the civil disorder obstructed, delayed, and adversely
affected the conduct and performance of a federally protected function.
(Civil Disorder, in violation of Title 18, United States Code, Section 231(a)(3))
| COUNT TWO
On or about January 6, 2021, within the District of Columbia, BARTON SHIVELY, did
forcibly assault, resist, oppose, impede, intimidate, and interfere with, an officer and employee of
the United States, and of any branch of the United States Government (including any member of
the uniformed services), and any person assisting such an officer and employee, that is, N.E.T., an
officer from the Metropolitan Police Department, while such officer or employee was engaged in
or on account of the performance of official duties, and where the acts in violation of this section
involve physical contact with the victim and the intent to commit another felony.

(Assaulting, Resisting, or Impeding Certain Officers, in violation of Title 18, United
States Code, Section 111(a)(1))

COUNT THREE
On or about January 6, 2021, within the District of Columbia, BARTON SHIVELY, did
forcibly assault, resist, oppose, impede, intimidate, and interfere with, an officer and employee of
the United States, and of any branch of the United States Government (including any member of
the uniformed services), and any person assisting such an officer and employee, that is, S.L., an

officer from the United States Capitol, while such officer or employee was engaged in or on
Case 1:21-cr-00151-CKK Document6 Filed 02/24/21 Page 3 of 5

account of the performance of official duties, and where the acts in violation of this section involve
physical contact with the victim and the intent to commit another felony.

(Assaulting, Resisting, or Impeding Certain Officers, in violation of Title 18, United
States Code, Section 111(a)(1))

COUNT FOUR
On or about January 6, 2021, within the District of Columbia, BARTON SHIVELY, did .
forcibly assault, resist, oppose, impede, intimidate, and interfere with, an officer and employee of
the United States, and of any branch of the United States Government (including any member of
the uniformed services), and any person assisting such an officer and employee, an officer from
the United States Capitol/Metropolitan Police Department, while such officer or employee was
engaged in or on account of the performance of official duties, and where the acts in violation of
this section involve physical contact with the victim and the intent to commit another felony.

(Assaulting, Resisting, or Impeding Certain Officers, in violation of Title 18, United
States Code, Section 111(a)(1))

COUNT FIVE
On or about January 6, 2021, within the District of Columbia, BARTON SHIVELY, did
unlawfully and knowingly enter and remain ina restricted building and grounds, that is, any posted, |
cordoned-off, and otherwise restricted area within the United States Capitol and its grounds, where
the Vice President and Vice President-elect were temporarily visiting, without lawful authority to

do so.

(Entering and Remaining in a Restricted Building or Grounds, in violation of Title 18,
United States Code, Section 1752(a)(1))

COUNT SIX

On or about January 6, 2021, within the District of Columbia, BARTON SHIVELY, did

knowingly, and with intent to impede and disrupt the orderly conduct of Government business and
Case 1:21-cr-00151-CKK Document6 Filed 02/24/21 Page 4of5

official functions, engage in disorderly and disruptive conduct in and within such proximity to, a
restricted building and grounds, that is, any posted, cordoned-off, and otherwise restricted area
within the United States Capitol and its grounds, where the Vice President and Vice President-
elect were temporarily visiting, when and so that such conduct did in fact impede and disrupt the
orderly conduct of Government business and official functions.

(Disorderly and Disruptive Conduct in a Restricted Building or Grounds, in violation
of Title 18, United States Code, Section 1752(a)(2))

COUNT SEVEN
On or about January 6, 2021, within the District of Columbia, BARTON SHIVELY, did
knowingly, and with intent to impede and disrupt the orderly conduct of Government business and
, official functions, obstructed and impeded ingress and egress to and from a restrict building and
grounds, that is, any posted, cordoned-off, and otherwise restricted area within the United States
Capitol and its grounds, where the Vice President and Vice President-elect were temporarily
Visiting.

(Impeding Ingress and Egress in a Restricted Building or Grounds, in violation of Title
18, United States Code, Section 1752(a)(3))

COUNT EIGHT
On or about January 6, 2021, within the District of Columbia, BARTON SHIVELY, did
knowingly, engage in any act of physical violence against any person and property in a restricted
building and grounds, that is, any posted, cordoned-off, and otherwise restricted area within the
United States Capitol and its grounds, where the Vice President and Vice President-elect were
temporarily visiting.

(Engaging in Physical Violence in a Restricted Building or Grounds, in violation of
Title 18, United States Code, Section 1752(a)(4))
Case 1:21-cr-00151-CKK Document6 Filed 02/24/21 Page 5of5

COUNT NINE |
On or about January 6, 2021, within the District of Columbia, BARTON SHIVELY,
willfully and knowingly engaged in disorderly and disruptive conduct in any of the Capitol
Buildings with the intent to impede, disrupt, and disturb the orderly conduct of a session of
Congress and either House of Congress, and the orderly conduct in that building of a hearing before
|

or any deliberation of, a committee of Congress or either House of Congress.

(Disorderly Conduct in a Capitol Building, in violation of fitle 40, United States Code,
Section 5104(e)(2)(D))

COUNT TEN |
On or about January 6, 2021, within the District of Columbia, BARTON SHIVELY,

willfully and knowingly obstructed, and impeded passage through and within, the United States

Capitol Grounds and any of the Capitol Buildings.

(impeding Passage Through the Capitol Grounds or Buildings, in violation of Title 40,
United States Code, Section 5104(e)(2)(E))

COUNT ELEVEN

On or about January 6, 2021, within the District of Columbia, BARTON SHIVELY,

willfully and knowingly engaged in an act of physical violence within the United States Capitol
Grounds and any of the Capitol Buildings. |

(Act of Physical Violence in the Capitol Grounds or Buildings, in violation of Title 40,
United States Code, Section 5104(e)(2)(F)) |

A TRUE BILL:

FOREPERSON.

Adel Vdfnn ore

Attorney of the United ’States in
and for the District of Columbia. |
